DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                        JOSE DIONICIO CAQUIAS,
                               Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D18-136

                                   [May 3, 2018]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 56-2008-CF-4551-A.

   Jose Caquias, Indiantown, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.